Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Curtis Burston, Jr., appeals district court orders denying his motion for relief from his sentence and denying his motion for reconsideration. We have reviewed the record and the district court’s orders, and affirm on the reasoning of the district court. United States v. Burston, No. 5:04-cr-00371-F-2 (E.D.N.C. Apr. 25, 2012; May 17, 2012). We dispense with oral *940argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.